Name: 98/170/EC, ECSC, Euratom: Decision of the Representatives of the Member States of 18 February 1998 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1998-03-04

 Avis juridique important|41998D017098/170/EC, ECSC, Euratom: Decision of the Representatives of the Member States of 18 February 1998 appointing a member of the Court of First Instance of the European Communities Official Journal L 063 , 04/03/1998 P. 0025 - 0025DECISION OF THE REPRESENTATIVES OF THE MEMBER STATES of 18 February 1998 appointing a member of the Court of First Instance of the European Communities (98/170/EC, ECSC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 104a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1),Whereas, pursuant to Articles 7 and 44 for the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community, a member of the Court of First Instance of the European Communities should be appointed to replace Mr Antonio Saggio, who has been appointed an Advocate-General at the Court of Justice, for the remainder of the latter's term of office, which runs until 31 August 2001,HAS DECIDED AS FOLLOWS:Article 1 Mr Paolo Mengozzi is hereby appointed a member of the Court of First Instance of the European Communities for the period from the date of his swearing-in until 31 August 2001.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 February 1998The PresidentS. WALL(1) OJ L 319, 25. 11. 1988, p. 1. Decision as last amended by the 1994 Act of Accession.